Order unanimously affirmed, without costs. Memorandum: The arbitrator, having found that the appellants had violated the evaluation clauses of the contract between the association and the school district, acted within his power in ordering reinstatement of the grievant for a fourth probationary year (see Board of Educ., Bellmore-Merrick Cent. High School Dist., Nassau County v Bell-more-Merrick United Secondary Teachers, 39 NY2d 167; Board of Educ. of Chautauqua Cent. School Dist. v Chautauqua Cent. School Teachers Assn., 41 AD2d 47). (Appeal from order of Chemung Supreme Court,—article 75.) Present—Simons, J. P., Dillon, Hancock, Denman and Goldman, JJ.